Citation Nr: 0602344	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-17 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness in the hands, to include carpal tunnel syndrome 
(CTS).


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefit sought on 
appeal.
The matter was previously before the Board in June 2004 and 
June 2005.  Both times the claim was remanded for further 
development and adjudication in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The claim has been 
returned to the Board and is ready for appellate disposition.

The veteran presented testimony before the Board in November 
2003.  The transcript has been obtained and associated with 
the claims folder.

In a statement received by the Board in November 2005, the 
veteran requested that the Board "act on [his] request for 
unemployability."  He indicated that he applied the year 
prior to his November 2003 Travel Board hearing.  The Board 
notes that a claim for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities was adjudicated and denied by the RO in 
September 2000.  However, the Board construes the veteran's 
recent statement as a new request for TDIU.  In an August 
2005 statement, the veteran raised a claim for an earlier 
effective date for the award of a 10 percent disability 
rating for residuals of a fracture of the right fifth 
metacarpal.  As the claims for TDIU and an earlier effective 
date have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran did not incur a disability manifested by 
numbness of the hands, to include CTS, due to any incident of 
military service or within the year following his separation 
from said service.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for a disability manifested by numbness of the hands, to 
include CTS, are not met.  38 U.S.C.A.   §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters, which meet the notification 
requirements of the VCAA, including letters dated in July 
2004 and July 2005, prior to readjudicating his claim in the 
January 2005 and September 2005 supplemental statements of 
the case (SSOC).  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
July 2004 and July 2005 VCAA letters were sent pursuant to 
the June 2004 and June 2005 Board remands.  After the last 
VCAA notice was provided, the claim was readjudicated in the 
September 2005 SSOC provided to the veteran.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claim.  Therefore, with respect to 
the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran following Board remand at 
a time when development of the evidentiary record was 
actively proceeding.  The veteran had ample time in which to 
respond to the notices letter and did in fact respond.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id.  The Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the July 2004 and 
July 2005 letters as to what kinds of evidence was needed to 
substantiate the claim for service connection.  The veteran 
was informed that evidence necessary to substantiate his 
claim, was (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Moreover, the December 
1998 rating decision, the July 1999 statement of the case 
(SOC), and the September 2000, June 2003, January 2005, and 
September 2005 SSOCs sufficiently notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim; he was notified of 
the evidence necessary to support his claim.  Thus, the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claim.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, records from 
the Social Security Administration (SSA), and private medical 
records have been obtained in support of the claim on appeal.  
The veteran provided testimony before the Board in November 
2003.  The transcript has been obtained and associated with 
the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  
Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for numbness of the hands.  Specifically, he 
contends that the disability manifested after his parachute 
failed to open during an Army Parachute Jump (APJ), causing 
him to land on his right side.  In his November 2003 Travel 
Board hearing, the veteran testified the injury resulted in a 
loss of use of his right hand, sharp pains in his wrist, and 
numbness in his hands.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records while noting the 
veteran landed on his buttock during an APJ in January 1962, 
are wholly devoid of any mention of relevant treatment, 
symptoms or complaints of injury to the hands or resulting 
numbness of the hands.  At the time, the treatment provider 
simply noted the veteran complained of low back pain.  
Physical examination was essentially negative.  The veteran 
sustained a fracture to his right fifth metacarpal in June 
1961 when he fell onto a bed edge while working on a slippery 
floor.  The Board notes service connection is already 
currently in effect for this disability. 

The first complaints post-service with respect to the 
veteran's hands are dated in May 1977, some fifteen years 
after the veteran's discharge from active service.  The 
veteran presented to the Boyd Chiropractic Clinic with 
subjective  complaints that his fingers or wrist "deaden" 
or his function was impaired.  There was no corresponding 
diagnosis.  In an October 1998 letter, BCB, D.C., indicated 
he had treated the veteran since May 1977, to include for 
complaints of pain in the neck radiating into the arms, 
hands, and fingers.  Again no diagnosis or nexus opinion was 
provided. 

The veteran was afforded a VA Hand examination in October 
2000.  The veteran informed the examiner that he fractured 
the metacarpals of his right hand in a parachute injury.  As 
noted above, the veteran fractured his hand after striking a 
bed edge.  The veteran complained of pain on the radial side 
of the right hand at the first web space.  There were no 
complaints of numbness in the hands noted.  X-ray reports 
were negative.  The veteran was diagnosed with residuals of a 
fracture of the metacarpals of the right hand with some loss 
of function and some minimal pain. 

During a February 2001 VA Peripheral Nerves examination the 
veteran reported injuring his right wrist during the APJ.  He 
complained of right hand numbness.  He informed the examiner 
that he was a millwright, aircraft mechanic, and auto 
mechanic post-service.  There was giveaway and weakness on 
the interosseous opponens pollicis muscle examination of the 
right hand. No nexus opinion was provided.  Vibratory and 
cotton sensation were normal.  Cranial nerves II through XII 
were normal.  Reflexes were symmetric and normal.  There were 
no Babinski, Hoffmann, or Wartenberg's signs.  

The first diagnosis of CTS was made upon VA Peripheral Nerves 
examination in October 2002, some 40 years after the 
veteran's discharge from service, and thus, outside the one-
year presumptive period for organic diseases of the nervous 
system.  38 C.F.R. §§ 3.307, 3.309.  The veteran complained 
of pain and tingling in his right wrist and hand.  He 
reported the onset of similar symptoms, though less severe, 
in his left hand.   Physical examination showed atrophy of 
the thenar muscles in the right hand.  Strength was impaired 
in the right thumb.  The sensation of each palm was decreased 
both on the median nerve of each hand.  As noted, the veteran 
was diagnosed with bilateral CTS involving the median nerve 
of each hand, as well as ulnar neuropathy of the wrists.  No 
nexus opinions were provided. 

In November 2004, the veteran continued to complain to the VA 
examiner of numbness, tingling, and weakness in his hands, 
right greater than left.  There were no deficits of cranial 
nerves II through XII.  There was slight atrophy of the right 
upper extremity at the biceps area and thenar muscles in the 
right hand.  Strength was decreased.  There was no wasting of 
the left thenar eminence.  Reflexes were symmetric 
throughout.  There was no clonus.  The veteran had plantar 
flexor response bilaterally.   After an electromyograph (EMG) 
was performed, the veteran was diagnosed with bilateral CTS, 
right worse than the left, with atrophy of the right thenar 
eminence.

Finally, in August 2005, after a review of the claims folder, 
a VA examiner opined CTS of the right wrist was not caused by 
or a result of a service-connected injury.  The examiner 
further opined the service-connected fracture of the right 
fifth metacarpal was not related to CTS because it is a 
different part of the hand that is involved and further, too 
long a time had passed since the 1961 injury.  

With regard to the 15-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
complaints that the veteran's fingers and wrists "deaden," 
the Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that numbness of the hands is the result 
of an in service APJ accident which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of numbness of the hands between the 
period of active duty and the initial complaints in 1977, and 
the diagnosis of CTS in 2002, is itself evidence which tends 
to show that a disability manifested by numbness of the 
hands, to include CTS, did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite current medical evidence of CTS of the right wrist, 
there is no evidence of record to substantiate the critical 
second and third components of the Guiterrez inquiry, as 
enumerated above.  The service medical and personnel records 
do not support a finding of numbness of the hands or CTS 
during the veteran's active duty service. Moreover, there are 
no opinions of record, to include the August 2005 VA 
examination, that the current diagnosis is related to the 
veteran's active duty service.  

While the veteran testified before the Board that a 
disability manifested by numbness of the hands, to include 
CTS, has been present since his separation from active 
service and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a disability manifested 
by numbness in the hands, to include CTS, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


